DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “the holding member front and rear portions” is not clear, whether the same with “a holding member” or the holding member having a front portion and a rear portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or none-obviousness.
 	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Saeki (2018/0126835) in view of Shiromura et al. (2014/0008137).
 	Saeki in figures 1-10, disclose a vehicle lower structure comprising a battery pack (42) disposed on a floor panel (31) and a seat (82) disposed on the battery pack. Saeki also disclose a floor anchor (74) for supporting a waist portion of webbing of a seat belt mechanism (not show), which is supported by a frame member (72) of a seat cushion of the seat. The frame member of the seat cushion is supported by the floor panel through a holding member (36) and an end portion of the battery pack is supported by the floor panel through the holding member (see figure 9). The holding member includes a front portion (36D) and a rear portion (36B), in a vehicle front-rear direction of the holding member is provided with joint points for the floor panel. Saeki also show in a region between the joint points respectively provided at the front and the rear portions in the vehicle front-rear direction, where no joint point between the holding member and the floor panel is provided, a seat support point for the frame member and 

    PNG
    media_image1.png
    498
    690
    media_image1.png
    Greyscale

 	Shiromura et al. in figures 1-10, disclose a vehicle rear structure comprising a seat (116), a rear floor panel (110), seat belt anchors (118a, 118b), and a seat belt mechanism (126a). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Saek by further comprising the seat belt anchor, a seat belt mechanism disclosed by Shiromura et al. in order to secure the anchor member thereby reducing the parts count.
 	Regarding claim 2, Saeki in figure 8, disclose the holding member extending in a vehicle width direction. The holding member has a plurality of seat support points (36A) for supporting the frame member of the seat cushion and a plurality of battery . 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record don’t disclose a holding member including a lower horizontal portion extending in a vehicle width direction, and the plurality of battery support points are formed in an upper surface of the lower horizontal portion.

Response to Arguments
Applicant's arguments filed 1/19/2022 have been fully considered but they are not persuasive. In response to the applicant’s remark that Saeki fails to disclose the features of amended independent claim 1 regarding, in a region between the joint points respectively provided at the front and the rear portions in the vehicle front-rear direction, where no joint point between the holding member and the floor panel is provided, a seat support point for the frame member and the holding member, and a battery support point for the end portion of the battery pack and the holding member are provided. Rather, Saeki discloses a joint point provided in a region between the front and rear joint points. The examiner disagrees, because Saeki discloses a holding member (36) including a front portion (36D) and a rear portion (36B), in a vehicle front-rear direction of the holding member is provided with joint points for the floor panel. Saeki also show in a region between the joint points respectively provided at the front and the rear portions in the vehicle front-rear direction, where no joint point between the holding member and the floor panel is provided, a seat support point for the frame member and the holding member, and a battery support point for the end portion of the battery pack and the holding member are provided (see above figure).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618